Bleckley, Judge.
1. Where, pending an action by a husband against his wife for divorce a vinculo matrimonii, she files a bill to restrain him from collecting some of his ehoses in action embraced in the schedule of property owned at the time of the separation, the injunction should not be granted, unless it is obvious that the safety of the fund will be imperiled by suffering him to reduce it to possession.
2. To maintain a bill to cancel an unauthorized power of attorney, the allegations should be clear and distinct as to the existence and custody of the document, and as to the danger of its being successfully employed to work hurt or injury to the complainant. Facts should be alleged making the danger apparent. The presumption is, that a paper not *616genuine will be ineffectual; especially where protection against it can be secured by giving notice, to a particular corporation, of its real character.
3. Applying the foregoing rules to the complainant’s bill, in the present case, the judgment denying the injunction and dismissing the bill, was correct. The complainant cited Code, §§1720, 1721; 44 Ga., 437; 2 Bishop, Mar. & Div., 502, 503, 504; 4 Gill, 106; 1 Des., 196. The defendant cited 15 Ga., 534; 36 Ib., 286; Code, §1736.
Judgment affirmed.